On Petition for a Rehearing.
Elliott, C. J.
We think the authorities cited by the State do not apply to such a case as this. We think that where there is a prosecution under the statute on which the affidavit is founded, there must be some identification or de*231scription of the property, otherwise if the person named as owner should own ten, or more, parcels of property, the defendant could not be informed which parcel it was that he was forbidden to enter. If prosecuted a second time, a defendant could not show by the record, as he ought to have a right to do, that there had been a former recovery or a former acquittal. There is a distinction between prosecutions under this statute and cases where permanent injury is done to the land.
Filed Nov. 2, 1889.
Certainly, where, as here, the prosecutor employs such a loose and vague term as “ premises,” he should be required to give some general description of the premises.
Petition overrruled.